Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/9/22 have been fully considered but they are not persuasive. The applicant has argued that (a) wiring is not shown or described to connect the output of the power factor corrector (PFC) of Krieger and the DC/DC converter; (b) Krieger fails to describe the powering of the load when the AC input power is not present as some embodiments teach different features than the embodiments relied upon by the examiner; and (c) since Wagner’s system has loads with AC power its DC loads fail to apply to the claimed DC loads. For all of these arguments, the examiner respectfully disagrees.
As for argument (a), Col 8 L61 to Col 9 L6 describes the power factor corrector circuit 202a performing PFC operations on the input power. One having ordinary skill in the art understands that that description, along with the Fig. 2, demonstrates that it is electrically connected by wiring between the input and the DC/DC converter. See further Col 9 L7-17. O’Bryant et al (USPGPN 20080164761, Figs. 2 & 3) and Hirahara (USPGPN 20090129128, in Figs. 3a, 4a, & 4b), provides more detail on what a more detailed picture would look like in this wiring. However, it is not necessary to include these evidentiary prior arts in the rejection as Krieger’s description and illustrations are sufficient. Therefore, the applicant’s arguments with respect to (a) are respectfully refuted.
As for argument (b), the combination of Wagner and Krieger teaches a UPS function. The applicant’s inventive features are a medical image diagnosis apparatus (MIDA) with a UPS function along with converter typologies. A UPS function is to provide power to the system when power is unavailable external to the local system, i.e. from the power grid. The applicant’s argument that the UPS of Wagner may be external to the case of the device is spurious since the applicant has neither claimed nor disclosed any housing for their MIDA. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a housing which has all of the elements inside) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The issue with such arguments is they would not even be supported by a large majority of MIDA devices in the field. An ultrasound imaging device may have a computer system in one housing, but the probe will most often be external to the device. The X-ray system will have external elements. The CT/MRI machine will have a tray for the subject to sit on. The list can go on. Even if an element used by the device is external to a main housing of the unit and is connected by wiring (e.g. ultrasound probe) does not mean that it is not part of the MIDA. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, the applicant’s arguments with respect to (b) are respectfully refuted.
As for argument (c), it clear that both Wagner and Krieger teach their UPS systems provide power to DC loads. Loads 104 and 110 of Wagner are a DC loads. Load 120 of Krieger is a DC load. Regardless of whether Wagner also describes AC loads being powered, DC loads are being supplied, and a power on circuit would include several individual parts, as would other low voltage circuits. Likewise, one having ordinary skill in the art understands that a motherboard includes a plurality of individual parts which are supplied with power by the motherboard power supply. Therefore, the applicant’s arguments with respect to (c) are respectfully refuted.
The claim objections are withdrawn due to the applicant’s arguments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Krieger et al (USPN 9032250) in view of Wagner et al (USPGPN 20190044336), as evidenced by O’Bryant et al (USPGPN 20080164761) and Hirahara (USPGPN 20090129128).
Independent Claim 2, Krieger teaches an apparatus (Figs. 1-3, esp. 2 & 3), comprising: 
a power factor corrector configured to be externally supplied with AC power and generate DC power to drive individual parts of apparatus (AC-DC converter 202 which includes PFC 202a); 
a DC/DC converter (204) connected to wiring at an output of the power factor corrector (Col 8 L61 to Col 9 L17), the DC/DC converter configured to convert voltage of the DC power to a voltage desired for driving the individual parts for supply to the individual parts (Col 4 L40-53, describes supplying at least motherboard, processor, memory; also Fig. 1 demonstrates servers/data centers being supplied), when the power factor corrector generates the DC power, and supply DC power supplied from a battery device (170) to the individual parts, when the power factor corrector generates no DC power (Col 7 L9-48 describe that the backup power source, having a battery, will supply power when a blackout occurs, i.e. a time period when the power factor corrector generates no DC power); 
and wherein the battery device is configured to supply the DC power to the DC/DC converter when the power factor corrector generates no DC power (Col 1 L20-38), 
the battery device includes: a battery configured to store the DC power (304, see Col 10 L57-69), a discharging circuit connected to the wiring on a downstream side of the power factor corrector and an upstream side of the DC/DC converter (308, see Fig. 2, it is noted that the power output from 206 should be the same as that output from both of 170 and 202 into 206, as one having ordinary skill in the art would understand), and configured to supply the DC power from the battery to the DC/DC converter (Col 11 L7-18), 
and a charging circuit (302, see Col 10 L57-69), connected to the wiring on the downstream side of the power factor corrector and the upstream side of the DC/DC converter, configured to charge the battery with the DC power supplied from the power factor corrector, wherein the charging circuit is configured to charge the battery when apparatus is being externally supplied with the AC power, regardless of whether apparatus is powered on or off (as one having ordinary skill in the art understands, a UPS unit, see Col 1 L10-16 and Col 4 L54-69, see official notice taken on page 5 of the non-final rejection mailed 10/25/2021).
Krieger is silent to the apparatus is a medical image diagnosis apparatus.
Wagner teaches the apparatus is a the medical image diagnosis apparatus which includes a uninterruptible power supply [UPS] (see Figs. 1, 2, & 4-8, which shows a medical imaging diagnosis device [36 in Fig. 2, 100 in Fig. 5], see ¶[59] which includes UPS system 48 in Fig. 2, 70 in Fig. 4, & 88 in Fig. 5 [Fig. 5 has dc loads]; abstract & ¶[14] describes backup mode, see further ¶’s [70, 87]). One having ordinary skill in the art understands that medical care is expensive, medical equipment is expensive, and thus data from medical appointments are expensive. Therefore, using the UPS system of Krieger on the medical image diagnosis apparatus not only provide improved reliability in that the appointment and data from the appointment can be maintained, but also provides user convenience and reduced costs as both the user of the equipment and the patient will get their appointment finished, the data from the test will be saved, and the potentially life-saving diagnosis can be performed at the appointment rather than having to rescheduled for another time (see further ¶’s [32, 48, 69, 73, 75, 96, 147, 149] which provides). Furthermore, one having ordinary skill in the art understands that more wear and tear on equipment by having to re-run the tests can increase costs of the providers, which are then passed on to the patient. Furthermore, one having ordinary skill in the art understands that UPS systems, as described by Krieger and Wagner, can help improve safety by reducing transients, which can damage systems, which the cost of replacing medical machines can be substantial (see Col 7 L9-48 of Krieger).
It would have been obvious to one of ordinary skill in the art to modify Krieger with Wagner to provide improved convenience, reliability, and safety, and reduced costs, esp. reduced medical costs for both the patient and the provider.
The applicant has argued that (a) wiring is not shown or described to connect the output of the power factor corrector (PFC) of Krieger and the DC/DC converter; (b) Krieger fails to describe the powering of the load when the AC input power is not present as some embodiments teach different features than the embodiments relied upon by the examiner; and (c) since Wagner’s system has loads with AC power its DC loads fail to apply to the claimed DC loads. For all of these arguments, the examiner respectfully disagrees.
As for argument (a), Col 8 L61 to Col 9 L6 describes the power factor corrector circuit 202a performing PFC operations on the input power. One having ordinary skill in the art understands that that description, along with the Fig. 2, demonstrates that it is electrically connected by wiring between the input and the DC/DC converter. See further Col 9 L7-17. O’Bryant et al (Figs. 2 & 3) and Hirahara (Figs. 3a, 4a, & 4b), provides evidentiary detail on what a more detailed picture would look like in this wiring. However, it is not necessary to include these evidentiary prior arts in the rejection as Krieger’s description and illustrations are sufficient. Therefore, the applicant’s arguments with respect to (a) are respectfully refuted.
As for argument (b), the combination of Wagner and Krieger teaches a UPS function. The applicant’s inventive features are a medical image diagnosis apparatus (MIDA) with a UPS function along with converter typologies. A UPS function is to provide power to the system when power is unavailable external to the local system, i.e. from the power grid. The applicant’s argument that the UPS of Wagner may be external to the case of the device is spurious since the applicant has neither claimed nor disclosed any housing for their MIDA. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a housing which has all of the elements inside) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The issue with such arguments is they would not even be supported by a large majority of MIDA devices in the field. An ultrasound imaging device may have a computer system in one housing, but the probe will most often be external to the device. The X-ray system will have external elements. The CT/MRI machine will have a tray for the subject to sit on. The list can go on. Even if an element used by the device is external to a main housing of the unit and is connected by wiring (e.g. ultrasound probe) does not mean that it is not part of the MIDA. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, the applicant’s arguments with respect to (b) are respectfully refuted.
As for argument (c), it clear that both Wagner and Krieger teach their UPS systems provide power to DC loads. Loads 104 and 110 of Wagner are a DC loads. Load 120 of Krieger is a DC load. Regardless of whether Wagner also describes AC loads being powered, DC loads are being supplied, and a power on circuit would include several individual parts, as would other low voltage circuits. Likewise, one having ordinary skill in the art understands that a motherboard includes a plurality of individual parts which are supplied with power by the motherboard power supply. Therefore, the applicant’s arguments with respect to (c) are respectfully refuted.
Dependent Claim 4, Krieger teaches the charging circuit is further configured to serve as a DC/DC converter that steps down voltage of the DC power received from the power factor corrector and outputs the DC power to the battery (308, discharging circuit, is described to step up the battery discharge power to the same bus/line which is input to the charging circuit 302, therefore one having ordinary skill in the art would understand that 302 implicitly steps down the power from the bus/line, at least for the values described by Col 9 L65 to Col 10 L11).
Dependent Claim 9, Krieger teaches the discharging circuit is further configured to serve as a step-up DC/DC converter that boosts voltage of the DC power received from the battery and outputs the power (308 is called a step-up converter).
Dependent Claim 12, Krieger teaches output voltage of the discharging circuit is set lower than output voltage of the DC power factor corrector (see Col 9 L65 to Col 10 L11).
Dependent Claim 15, the combination of Krieger and Wagner teaches the medical image diagnosis apparatus is an ultrasound image diagnosis apparatus and further comprises an ultrasound probe (¶[59] describes ultrasound image diagnosis apparatus, where one having ordinary skill in the art understands that an ultrasound image diagnosis apparatus implicitly includes an ultrasound probe in medical settings, which both emits and receives the signals).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Krieger in view of Wagner, further in view of Lacarnoy (USPGPN 20150270744), as evidenced by Hirahara and O’Bryant
Dependent Claim 7, Krieger fails to explicitly teach second charging circuit configured to serve as an AC/DC converter that converts the AC power to DC power and supplies the DC power to the battery (Krieger has an either/or clause for the source of 302, either upstream or downstream of 202, thus to advance prosecution).
Lacarnoy teaches second charging circuit configured to serve as an AC/DC converter that converts the AC power to DC power and supplies the DC power to the battery (circuit 216 of Fig. 2 & 716 of Fig. 7 is this circuit, with PFC circuit being 210/710 & first charging circuit/discharging circuit being 214/714). Lacarnoy teaches this system serves to reduce costs (¶’s [07, 38, 39, 52, 59]) along with quicker charging of batteries after discharge (¶[59]), which one having ordinary skill in the art understands that by having a battery charged simultaneously by both 216/716 and 214/714 would serve to improve the quick battery charging (¶’s [41-45]).
It would have been obvious to a person having ordinary skill in the art to modify Krieger in view of Wang with Lacarnoy to provide improved charging speed and reduced costs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859